UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6522



MICHEAL LEE SPENCER, SR., a/k/a Micheal Spencer,

                                             Petitioner - Appellant,

          versus


DAVID ROBINSON, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-99-166-AM)


Submitted:   October 12, 2000             Decided:   October 20, 2000


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Micheal Lee Spencer, Sr., Appellant Pro Se. Matthew P. Dullaghan,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Lee Spencer, Sr., appeals the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error.1         Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       See Spencer v. Robinson, No. CA-

99-166-AM (E.D. Va. Mar. 20, 2000).2      We deny Spencer’s motions for

appointment of counsel and for appropriate relief.         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the material before the court and argument

would not aid the decisional process.




                                                             DISMISSED




     1
       Although the district relied upon Green v. French, 143 F.3d
865 (4th Cir. 1998), cert. denied, 523 U.S. 1090 (1999), in its
initial denial of Spencer’s § 2254 petition, the denial of relief
was also correct under the standards announced in Williams v.
Taylor,     U.S.     , 120 S. Ct. 1495, 1523 (2000).
     2
       Although the district court’s order is marked as “filed” on
March 17, 2000, the district court’s records show that it was
entered on the docket sheet on March 20, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was physically entered on the docket sheet that
we take as the effective date of the district court’s decision.
See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                   2